IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-58,732-02


                        EX PARTE MANUEL CAMPOS JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 30774-B IN THE 18TH DISTRICT COURT
                              FROM JOHNSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count

aggravated assault and sentenced to forty years’ imprisonment. He was also convicted of six counts

of aggravated robbery and was sentenced to forty years’ imprisonment in each of those counts. All

the sentences are being served concurrently.

        Applicant contends that the forty-year sentence for aggravated assault is unlawful because

the offense of conviction is a second-degree felony, which is punishable by two to twenty years in
                                                                                                     2

prison. The State agrees that the forty-year sentence is not authorized by law and requests that relief

be granted. The habeas record supports Applicant’s habeas claim and the State’s request.

          Relief is granted. The forty-year sentence imposed in Cause No. 30774, Count Seven, in the

18th District Court of Johnson County is set aside, and Applicant is remanded to the custody of the

Sheriff of Johnson County so that the trial court may conduct a punishment hearing as to Count

Seven of the information (indictment was waived). Counts One through Six remain unaltered. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 21, 2018
Do not publish